Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-16-00436-CV

                    IN THE INTEREST OF G.T. and D.M.T., Children

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015PA01964
                Honorable Charles E. Montemayor, Associate Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 28, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice